—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Moskowitz, J.), rendered May 15, 1991, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions are unpreserved for appellate review (see, People v Nuccie, 57 NY2d 818; People v Stokes, 132 AD2d 718; CPL 470.05 [2]), and we decline to review them in the exercise of our interest of justice jurisdiction. Lawrence, J. P., O’Brien, Copertino and Friedmann, JJ., concur.